Case 2:20-cv-07957-DSF-ADS Document 4 Filed 09/03/20 Page 1 of 2 Page ID #:24



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:20-07957 DSF (ADS)                                   Date: September 3, 2020
Title: Elbert Lee Haskins III v. S Montes, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                 None Reported
               Deputy Clerk                              Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):           Attorney(s) Present for Defendant(s):
              None Present                                      None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                      SHOULD NOT BE DISMISSED FOR FAILURE TO
                      EXHAUST ADMINISTRATIVE REMEDIES

       On August 23, 2020, Plaintiff Elbert Lee Haskins, an inmate at Kern Valley State
Prison, filed a Civil Rights Complaint under 42 U.S.C. § 1983. [Dkt. No. 1]. In response
to the question, “[i]s the grievance procedure completed?” Plaintiff checked “yes” but
then states, “recent to 3rd level waiting response.” [Id. at p. 2]. Based on Plaintiff’s
statement, it appears the grievance procedure has not been completed.

       The Prison Litigation Reform Act requires that “no action shall be
brought with respect to prison conditions [under Section 1983], or any other Federal
law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.” 42 U.S.C. § 1997(e)(a). The
exhaustion requirement imposed by the PLRA is mandatory. Booth v. Churner, 532
U.S. 731, 741 (2001); Porter v. Nussle, 534 U.S. 516, 532 (2002). All “available”
remedies must be exhausted. Porter, 534 U.S. at 524; see also Booth, 532 U.S. at 739.

        Accordingly, all available administrative remedies must be exhausted prior to
filing suit. As Plaintiff has indicated, he is awaiting response from the Third Level,
which suggests Plaintiff is still in the process of exhausting administrative remedies.
This does not comply with the requirements of the Prison Litigation Reform Act, and
this case is subject to dismissal.



CV-90 (03/15) – ALL                 Civil Minutes – General                        Page 1 of 2
Case 2:20-cv-07957-DSF-ADS Document 4 Filed 09/03/20 Page 2 of 2 Page ID #:25



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:20-07957 DSF (ADS)                                  Date: September 3, 2020
Title: Elbert Lee Haskins III v. S Montes, et al.

        As such, Plaintiff is hereby ORDERED TO SHOW CAUSE why this case
should not be dismissed for failure to exhaust administrative remedies.
Plaintiff must file a written response by no later than September 24, 2020. Plaintiff
may respond to this Order to Show Cause by (a) filing a response that affirmatively
states that Plaintiff has fully and completely exhausted all available administrative
remedies; or (b) filing a request to voluntarily dismiss pursuant to Federal Rule of Civil
Procedure 41(a)(2).

       Plaintiff is expressly warned that failure to timely file a response to this Order to
Show Cause may result in a recommendation to the District Judge that this action be
dismissed for failure to prosecute and obey Court orders pursuant to Federal Rule of
Civil Procedure 41(b). Plaintiff is further warned that this case may be subject to
dismissal if it is clear that administrative remedies have not been exhausted.

       IT IS SO ORDERED.




                                                                Initials of Clerk kh




CV-90 (03/15) – ALL                 Civil Minutes – General                        Page 2 of 2
